Dear Senator Webster:
This is in response to your request for an opinion as follows:
         Are the state committee people selected from the 1971 or the 1981 senatorial districts?
On November 16, 1981, the Judicial Commission filed its apportionment plan and map establishing new senatorial districts pursuant to Article III, Section 7, of the Missouri Constitution.
Article III, Section 7, further provides that after the filing of the senatorial apportionment plan "senators shall be elected according to such districts until a reapportionment is made as herein provided."
Section 115.621.2, RSMo 1978, outlines the procedures to be followed in selecting the party state committees:
              The members of each senatorial district committee shall meet at some point within the district, to be designated by the current chairman of the committee, if there be one, and if not by the chairman of the congressional district in which the senatorial district is principally located, on the Wednesday after the last Tuesday in August after each primary election. At the meeting, the committee shall organize by electing one of its members as chairman and one of its members as vice chairman, one of whom shall be a woman, and a secretary and a treasurer, one of whom shall be a woman, who may or may not be members of the committee. Having so organized, the committee shall proceed to elect two registered voters of the district, one man and one woman, as members of the party state committee.
We believe that the quoted portion of Article III, Section 7, stands for the proposition that for purposes of defining senatorial districts, the filing of the apportionment plan and map by the Judicial Commission terminates the existence of the old senatorial districts. While some exceptions to this general rule exist for such things as filling vacancies before all state senators are elected under the apportionment plan (Section 21.120, RSMo 1978), for purposes of your question, we conclude that state committee members must be selected according to the new (1981) senatorial districts regardless of whether such districts are odd or even numbered.
CONCLUSION
It is the opinion of this office that the senatorial districts defined by the Judicial Commission Senate Plan, filed November 16, 1981, are to be used in determining senatorial district committees for the purpose of selecting party state committee members.
Very truly yours,
                                  JOHN ASHCROFT Attorney General